188 F.2d 574
William Larry MARTINv.UNITED STATES of America.
No. 13483.
United States Court of Appeals,
Fifth Circuit.
May 4, 1951.

James H. Martin, Dallas, Tex., for appellant.
Cavett S. Binion, Asst. U.S. Atty., Fort Worth, Tex., for appellee.
Before HOLMES, McCORD and RUSSELL, Circuit Judges.
PER CURIAM.


1
We have examined each and every specification of error urged by appellant, and find them without exception wholly without substance or merit.  There is no reversible error in the record, and the judgment is accordingly,


2
Affirmed.